DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on June 22, 2021. 
Claims 1, 6-7 and 14-15 are pending. Claims 1, 6 and 14 have been amended.


Response to Arguments
1.	Claim 15 has been amended and are directed to statutory subject matter. Therefore, the rejection of claim 15 under 35 U.S.C. § 101 is withdrawn.

2.	Applicant’s arguments with respect to amended claims 1, 6 and 14 and their dependent claims have been considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

1.	Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Publication No. 2014/0016698 A1) in view of  Alshina et al. (US Publication No. 2009/0110317 A1).

Regarding claim 1,
Joshi et al. meets the claim limitations, as follows:
A method of decoding an image, the method comprising: 
determining at least one coding unit for splitting a current frame that is one of at least one frame included in the image; (i.e. partitioning unit 35 partitions the data into video blocks, such as a quadtree structure of  LCUs and CUs as shown in Fig. 4. )(Fig. 2 and 4, para[0071])
determining at least one prediction unit and at least one transformation unit included in a current coding unit that is one of the at least one coding unit; (i.e. FIG. 4 is a block diagram illustrating a CU 100 partitioned into one or more PUs 102, 104 according to a motion prediction mode and multiple TUs 110, 112, 114, 116 according to a quad-tree data structure.)(Fig. 4, para[0112])
obtaining residual sample values by inversely transforming a signal obtained from a bitstream; (i.e. the residual blocks are obtained by using inverse transform processing unit 88. )(Fig. 3, para[0136])
determining at least one of: (a) a position of a sample at which a rotation operation is started (i.e. the rotation unit determines a type of boundary at two or more edges of the residual block, and then determines whether to rotate the residual block based on the type of boundary at the edges in order to reposition the residual data. The boundary or edges of the residual block implies position information. More specifically, Rotation unit 66 may determine to rotate the residual block in order to position the residual data with higher energy than average at a top left corner of the residual block to improve entropy coding efficiency.) (Fig. 5 and 7, para[0007], [0063], [0130]), (b) an order in which the rotation operation is performed, and (c) an angle by which coordinates are shifted through the rotation operation (i.e. rotation unit 66 or 94 may apply the determined rotation value to the residual block in a counterclockwise direction. Here rotation value in a counterclockwise direction is the rotation angle, such as 0, 180, 270 degree.)(Fig. 3, para[0083], para[0131]-[0134]), based on at least one of: (i) a partition mode of the current coding unit for determining the at least one prediction unit, and (ii) a size of a block on which the rotation operation is performed  (i.e. In order to determine whether to rotate the residual block, rotation unit 66 determines a size of the residual block (180).  If the size of the residual block is less than or equal to a threshold block size (YES branch of 182), then rotation unit 66 determines whether to rotate the residual block by a determined rotation value (186).)(Fig. 9, para[0157])
obtaining a modified residual sample value by performing a rotation operation based on at least one of the determined position, the determined order, and the determined angle on the residual sample values included in a current transformation unit that is one of the at least one transformation unit (i.e. Rotation 
generating a reconstructed signal included in the current coding unit by using a predicted sample value included in the at least one prediction unit (i.e. The predictive block generated from prediction processing unit 81 ) and the modified residual sample value (i.e. the pixel difference values of the residual block are summed with corresponding predictive pixel values of the corresponding predictive blocks to generate the reconstructed block.)(Fig. 3, para[0105]) 
wherein the rotation operation is performed (i.e. a rotation unit included in a video encoder or a video decoder determines whether to rotate the residual block prior to coding residual data of the residual block. ).(Fig. 3, para[0027],[0103]) 
Joshi et al. does not explicitly disclose the following claim limitations:
the rotation operation is performed by applying a rotation matrix kernel to coordinates. 
However, in the same field of endeavor Alshina et al. discloses the deficient claim limitations, as follows:
the rotation operation is performed by applying a rotation matrix kernel to coordinates. (i.e. Equation 1 and 2 shows the rotation matrix of a coordinate axis. Note, both equations are similar to equation 1 disclosed by applicant.  )(para[0036]-[0039] and [0049])

 
Regarding claims 14 and 15, all claimed limitations are set forth and rejected as per discussion for claim 1. Here, discloses CRM (i.e. computer-readable storage media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage)(para[0173])


Allowable Subject Matter
1.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488